UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section 13 or 15(d) of the Securities Exchange Act of 1934 Date of Report: May 3, 2010 (Date of earliest event reported) VISTA GOLD CORP. (Exact Name of Registrant as Specified in Charter) Yukon Territory, Canada (State or Other Jurisdiction of Incorporation) 1-9025 (Commission File Number) Not Applicable (IRS Employer Identification No.) 7, SUITE 5, LITTLETON, COLORADO 80127 (Address of Principal Executive Offices and Zip Code) Registrant’s telephone number, including area code: (720) 981-1185 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions: o Written communications pursuant to Rule 425 under the Securities Act (17 CFR 230.425) o Soliciting material pursuant to Rule 14a-12 under the Exchange Act (17 CFR 240.14a-12) o Pre-commencement communications pursuant to Rule 14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) o Pre-commencement communications pursuant to Rule 13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.07. Submission of Matters to a Vote of Security Holders Results of Annual General and Special Meeting of Shareholders On May 3, 2010, Vista Gold Corp. held its annual general and special meeting of shareholders at Suite 1200, 200 Burrard Street, Vancouver, British Columbia, at 10:00 a.m. (Vancouver time).Shareholders representing 28,631,423 shares or 64.08% of the shares authorized to vote (44,679,024) were present in person or by proxy, representing a quorum for the purposes of the annual general and special meeting.The shareholders approved the following: Proposal #1 – Election of Directors The election of the Nominees to the Company’s Board to serve until the Company’s 2011 Annual Meeting of Shareholders or until successors are duly elected and qualified: For Against Withheld Spoiled Non Vote John M. Clark 0 0 W. Durand Eppler 0 0 C. Thomas Ogryzlo 0 0 Tracy A. Stevenson 0 0 Michael B. Richings 0 0 Frederick H. Earnest 0 0 Proposal #2 – Appointment of Auditors To ratify the appointment of the Company’s Independent Registered Public Accounting Firm for the 2010 fiscal year For Against Withheld Spoiled Non Vote 0 0 0 Proposal #3 – Amend Stock Option Plan To approve the amendment of the Company’s Stock Option Plan For Against Withheld Spoiled Non Vote 0 0 Proposal #4 – Long Term Equity Incentive Plan To approve the Long Term Equity Incentive Plan For Against Withheld Spoiled Non Vote 0 0 All Nominees for election to the Company’s Board were elected to the Board and will serve until the Company’s 2011 annual meeting of shareholders or until successors are duly elected and qualified.All matters brought before the annual general and special meeting were approved by the shareholders.Proxies were solicited under the proxy statement filed with the Securities and Exchange Commission on April 9, 2010. SIGNATURES In accordance with the requirements of the Securities and Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned thereunto duly authorized. VISTA GOLD CORP. (Registrant) Dated:May 10, 2010 By:/s/ Gregory G. Marlier Gregory G. Marlier Chief Financial Officer
